          Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 1 of 7




1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     RYAN Q. CLARIDGE,                               )
4                                                    )
                          Plaintiff,                 )        Case No.: 2:18-cv-01654-GMN-BNW
5
           vs.                                       )
6                                                    )                    ORDER
     I-FLOW CORPORATION., et al.,                    )
7                                                    )
                          Defendants.                )
8
                                                     )
9           Pending before the Court is Plaintiff Ryan Q. Claridge’s (“Plaintiff’s”)
10   Objection/Appeal, (ECF No. 104), of the Magistrate Judge’s Order, (ECF No. 102), granting
11   Stryker Corporation and Stryker Sales Corporation’s (collectively, “Defendants’”) Motion to
12   Compel Neurological and Psychological Examinations, (ECF No. 92). Defendants filed a
13   Response, (ECF No. 111), to the Objection, and Plaintiff filed a Reply, (ECF No. 116).
14   Plaintiff also filed a Notice of Partial Withdrawal, (ECF No. 186), of his Objection, indicating
15   that he stipulates to the neurological examination but continues his Objection to the
16   psychological examination.
17          For the reasons discussed below, the Court DENIES the Objection/Appeal.
18   I.     BACKGROUND
19          This case arises from an alleged defect in Defendants’ pain pump that caused permanent
20   damage to Plaintiff’s shoulder and ended his professional football career. (See Obj. 3:9–12,
21   ECF No. 104). In his Complaint, Plaintiff alleges that his damages include mental and
22   emotional distress that arise from his physical injury’s effect on his career. (See Second Am.
23   Compl. ¶¶ 77, 109(a)). Defendants sought to conduct discovery regarding Plaintiff’s
24   psychological condition as Plaintiff’s damages request put the condition in issue, and the Court
25   granted Defendants’ Motion to Compel the discovery. (See Mot. Compel, ECF No. 92); (Order,


                                                Page 1 of 7
          Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 2 of 7




1    ECF No. 102). Plaintiff now objects to the Court’s Order, arguing that: (1) the Rule 35
2    examinations were not scheduled to be completed before the discovery deadline; (2) allowing
3    the examinations will require additional post-examination discovery that will necessitate an
4    extension prejudicial to Plaintiff; (3) the examination is not properly limited in scope; and (4)
5    the examination is disproportionate to the materiality of Plaintiff’s allegations that put
6    Plaintiff’s psychological condition in issue. (Obj. 12:5–17:4).
7           Plaintiff contends that even aside from the allegations in the Complaint, Defendants
8    have long been on notice of the relevance of Plaintiff’s psychological condition. (See Obj. 5:1–
9    7:2). On March 5, 2019, the Court issued its first Scheduling Order, which set a discovery
10   deadline of December 9, 2019. (See Scheduling Order, ECF No. 39). On the same day,
11   Plaintiff served his first Rule 26(f) Supplemental Disclosure, which claimed more than
12   $27,000,000.00 in economic damages, which include loss of enjoyment of life. (See Supp. List
13   of Witnesses and Documents 8:6–14, Ex. 1-A to Resp. Mot. Compel., ECF No. 98-2). Plaintiff
14   served his Second Rule 26(f) Supplemental Disclosure on April 23, 2019, which included
15   records from Dr. Key’s treatment of Plaintiff that noted Plaintiff suffered from major
16   depressive disorder. (See Psychotherapy Intake Note, Ex. 1-J to Resp. Mot. Compel, ECF No.
17   98-2). After an extension of the discovery deadlines, Defendants deposed Dr. Key, who
18   testified consistently with the previously disclosed medical records. (Dr. Key Dep. Transcript
19   27:3–16, Ex. 1-B to Obj., ECF No. 104).
20          On January 31, 2020, Defendants’ counsel first contacted Plaintiff’s counsel to request
21   that Plaintiff submit to a psychological examination pursuant to Federal Rule of Civil
22   Procedure 35. (See Decl. Christopher Norton (“Norton Decl.”) ¶ 2, Ex. 1 to Mot. Compel, ECF
23   No. 92-1). Counsel’s request apparently did not identify the examining physicians, the scope of
24   the examinations, or when they would take place. (Id.). Defendants then moved to compel the
25   examination and justified the timing of the request because Plaintiff’s physician had recently


                                                 Page 2 of 7
           Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 3 of 7




1    testified extensively regarding Plaintiff’s psychological conditions. (Id. ¶ 4); (see also Mot.
2    Compel 2:18–22, ECF No. 92). The Motion requested that the Court compel Plaintiff “to
3    undergo a neurological examination and a psychological examination with qualified
4    practitioners at mutual [sic] convenient dates and times prior to Defendants’ expert disclosure
5    deadline of March 8, 2020.” (Mot. Compel 6:1–3).
6           Following briefing, the Magistrate Judge held a hearing on the Motion to Compel. (See
7    Mins. Proceedings, ECF No. 92); (Mot. Hearing Transcript, ECF No. 103). The Magistrate
8    Judge concluded that discovery regarding Plaintiff’s psychological condition was appropriate
9    because Plaintiff’s damages request put the condition in controversy. (Id. 21:13–23:7). The
10   Magistrate Judge was aware that discovery deadlines were approaching. (See id. 9:20–11:2).
11   The Magistrate Judge nevertheless granted the Motion to Compel and ordered that the parties
12   submit a proposed order providing the information required under Rule 35; Defendants
13   submitted the proposed order, which the Magistrate Judge signed. (See Order, ECF No. 102).
14   Plaintiff now objects to the Magistrate Judge’s Order.
15   II.    LEGAL STANDARD
16          When reviewing the order of a magistrate judge, the order should only be set aside if the
17   order is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a); LR IB 3-1(a); 28 U.S.C. §
18   636(b)(1)(A); Laxalt v. McClatchy, 602 F. Supp. 214, 216 (D. Nev. 1985). A magistrate
19   judge’s order is “clearly erroneous” if the court has “a definite and firm conviction that a
20   mistake has been committed.” See United States v. United States Gypsum Co., 333 U.S. 364,
21   395 (1948); Burdick v. Comm’r IRS, 979 F.2d 1369, 1370 (9th Cir. 1992). “An order is
22   contrary to law when it fails to apply or misapplies relevant statutes, case law or rules of
23   procedure.” UnitedHealth Grp., Inc. v. United Healthcare, Inc., No. 2:14-cv-00224-RCJ, 2014
24   U.S. Dist. LEXIS 129489, 2014 WL 4635882, at *1 (D. Nev. Sept. 16, 2014). When reviewing
25   the order, however, the magistrate judge “is afforded broad discretion, which will be overruled


                                                 Page 3 of 7
            Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 4 of 7




1    only if abused.” Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D. Cal. 2007). The
2    district judge “may not simply substitute its judgment” for that of the magistrate judge. Grimes
3    v. City and County of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991) (citing United States v.
4    BNS, Inc., 858 F.2d 456, 464 (9th Cir. 1988)).
5    III.    DISCUSSION
6            Plaintiff’s Objection concerns the timing of the psychological evaluation request, its
7    scope, and the need for the evaluation. (See generally Obj., ECF No. 104). Although the
8    Magistrate Judge could have further limited the examination, declining to do so was not
9    reversible error.
10           A.     Timing
11           Plaintiff argues that Rule 35 examinations must be requested in time to be completed
12   before the scheduling order’s discovery deadline. (Obj. 12:5–12:24). Plaintiff further contends
13   that the Magistrate Judge’s failure to consider the newly ordered discovery’s effect on
14   deadlines was an abuse of discretion. (Id. 13:1–26). Defendants respond that had Plaintiff
15   cooperated with the request, the examination could have been completed before the discovery
16   deadlines, and the Magistrate Judge expressly considered her Order’s effect on discovery
17   deadlines. (Defs.’ Resp. 6:17–7:11).
18           The Court finds that the Rule 35 examination request was timely because, had Plaintiff
19   consented to the examination, it could have been completed before the previously extended
20   discovery deadline. (See Mot. Hearing Transcript 10:1–7, Ex. A to. Norton Decl., ECF No.
21   111-1). If the examination required another extension of the discovery deadline, such extension
22   would be permissible provided there is good cause. See Fed. R. Civ. P. 16(b)(4). Even if the
23   post-examination reports could not be completed before the close of discovery, there is no legal
24   requirement binding on this Court that the reports be concluded at that time. Cf. Bush v.
25   Pioneer Human Servs., No. C09-0518 RSM, 2010 U.S. Dist. LEXIS 8480, 2010 WL 324432, at


                                                 Page 4 of 7
          Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 5 of 7




1    *5 (W.D. Wash. Jan. 21, 2010) (“this Court takes the position that the deadline set in the
2    scheduling order for expert reports under Rule 26(a)(2) does not apply to the issuance of a Rule
3    35 report.”); cf. Bart Street III v. ACC Enterprises LLC, No. 2:17-cv-00083-GMN-VCF, 2020
4    U.S. Dist. LEXIS 58003, at *28–*31) (reaching a similar conclusion in the context of an
5    objection to allegedly late-served subpoenas). And, the Magistrate Judge explicitly
6    acknowledged that if an extension of discovery were needed to complete the reports, the Court
7    would consider whether good cause for the extension had been shown at that time. (Mot.
8    Hearing Transcript 15:24–16:3) (“I know, Mr. King, that your ultimate concern here is that the
9    Defense is going to use this to try to continue deadlines one more time and delay trial, I am
10   aware of that, and we will deal with that when and if that situation arises.”). Thus, the Court
11   finds that the Magistrate Judge did not commit clear error or abuse her discretion by allowing
12   the Rule 35 Examination despite the potential need to extend deadlines.
13          B.     Scope
14          Plaintiff contends that the Magistrate Judge erred by failing to limit the scope of the
15   psychological examination in contravention of Rule 35’s requirements. (Obj. 14:1–15:25). He
16   contends that the Magistrate Judge erred by ordering the evaluation because the Motion did not
17   name the examiner, the manner of evaluation, or the time of the evaluation. (Id. 15:11–25).
18   Even if the Order ultimately provided the information under Rule 35, Plaintiff argues that
19   failing to set a time-limit for the evaluation was in error. (Id. 14:23–15:10). Defendants
20   contend that the Magistrate Judge did not err because Defendants disclosed the details
21   regarding the evaluation at the Motion Hearing, and courts routinely allow examinations over
22   six hours. (Defs.’ Resp. 7:12–10:3).
23          The Court finds that the scope of the evaluation the Magistrate Judge ordered does not
24   demonstrate an abuse of discretion. First, under Federal Rule of Civil Procedure 35(a)(2)(B),
25   the order granting a motion to compel “must specify the time, place, manner, conditions, and


                                                 Page 5 of 7
          Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 6 of 7




1    scope of the examination, as well as the person or persons who will perform it.” The rule does
2    not require that motions to compel meet the same parameters. Id. At the Motion Hearing, the
3    Magistrate Judge granted the Motion to Compel and ordered that the parties meet and confer
4    regarding mutually agreeable times for the examination and present a proposed order that
5    include the date, time, and location of the examinations. (Mot. Hearing Transcript 24:20–25,
6    Ex. A to Norton Decl.). In the Proposed Order, Defendants provided the required information.
7    (See Proposed Order, ECF No. 101). The Magistrate Judge adopted the Proposed Order. (Id.).
8           The Order specifies the time of the examination, but not its length. (See Order, ECF No.
9    102). While at least one court in this district has refused to order a Rule 35 examination when
10   the proposed order did not specify the maximum length of the examination, the circumstances
11   of that case are distinguishable. Cf. Adele v. Dunn, No. 2:12-cv-00597-LDG-PAL, 2012 U.S.
12   Dist. LEXIS 167876, 2012 WL 5944705 (D. Nev. Nov. 26, 2012). First, the parties did not
13   appeal the order to the district judge, so the applicable legal standard differed. Id. (signed by the
14   Magistrate Judge). Second, the proposed scope of the examination was qualitatively indefinite,
15   as the expert indicated the nature of the examination would depend on how the examinee
16   presented at the time. Id. Here, the nature of the examination was provided with the Proposed
17   Order, and describing precisely what will occur in the examination necessarily limits its length.
18   (See Psychological Evaluation Protocol, Ex. A to Proposed Order, ECF No. 101-1). To the
19   extent failing to explicit the time of the examination may be problematic, Defendants mitigated
20   any risk of abuse by specifying the contours of the examination. (Id.). (providing a two-page
21   summary of the examination). Accordingly, the Court finds that the Magistrate Judge did not
22   err in the manner she ordered the scope of the proposed examination.
23          C.     Need
24          Finally, Plaintiff contends there is no basis for the psychological evaluation because he
25   has “only asserted garden variety mental distress allegations.” (Obj. 16:1–17:4). The objection


                                                  Page 6 of 7
           Case 2:18-cv-01654-GMN-BNW Document 283 Filed 03/26/21 Page 7 of 7




1    is unpersuasive. Even though Plaintiff does not assert an independent claim to infliction of
2    emotional distress, he claims $3–10 million in damages resulting from loss of enjoyment of
3    life. (Supp. List of Witnesses and Documents 8:6–14, Ex. 1-A to Resp. Mot. Compel., ECF No.
4    98-2). Additionally, the Magistrate Judge explicitly analyzed the Lopez factors for whether
5    there was good cause to order the evaluation, and the Magistrate Judge properly concluded that
6    Plaintiff had put his psychological condition in issue. (Mot. Hearing Transcript 23:13–24:16,
7    Ex. A to Norton Decl.). Accordingly, the Court finds that the Magistrate Judge did not err by
8    finding a need for the evaluation.
9    IV.    CONCLUSION
10          IT IS HEREBY ORDERED that Plaintiff’s Objection/Appeal, (ECF No. 104), is
11   DENIED.
12                      26 day of March, 2021.
             Dated this ___
13

14

15
                                                  ___________________________________
16
                                                  Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25



                                                Page 7 of 7
